Case 2:18-cv-06725-DMG-JPR Document 18 Filed 10/09/18 Page 1 of 10 Page ID #:93




1      HENRY L. SELF III (California State Bar No. 223153)
2      SELF & POWERS
       1645 Vine Street, Suite 307
3      Los Angeles, California 90028
       Telephone: (323) 487-0383
4      Fax: (323) 487-0384
       Email: hself@selfandpowers.com
5            rpowers@selfandpowers.com
6
       MIKHAEL BORTZ (admitted pro hac vice)
7      BORTZ LAW FIRM, PA
       4245 N. Knox Avenue
8      Chicago, Illinois 60641
       Telephone: (800) 608-5407
9
       Fax: (800) 608-5407
10     Email: mbortz@bortzlawfirm.com

11     Attorneys for Defendant DANIEL FUENTES, d/b/a LETHAL AMOUNTS

12
                             UNITED STATES DISTRICT COURT
13                          CENTRAL DISTRICT OF CALIFORNIA
14

15      LAUREN MOSHI, LLC, a                    Case No.: 2:18-cv-06725-DMG-JPR
        California limited liability company,
16                                              NOTICE OF RULE 12(b)(6)
                        Plaintiff,              MOTION TO DISMISS CLAIM TO
17
                                                CANCEL REGISTERED
              v.                                TRADEMARK; MEMORANDUM
18
        DANIEL FUENTES, an individual           OF POINTS AND AUTHORITIES IN
19      doing business as LETHAL                SUPPORT
        AMOUNTS,                                Date: November 9, 2018
20
                        Defendant.              Time: 9:30 A.M.
21                                              Ctrm: 8c, 8th Floor
                                                Trial Date: Not set
22
                                                Honorable Dolly M. Gee
23

24                                              1
25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 18 Filed 10/09/18 Page 2 of 10 Page ID #:94



          I.       Preliminary Statement
1

2               Plaintiff Lauren Moshi, LLC’s (“Moshi’s”) claim to cancel defendant Daniel

3      Fuentes’, d/b/a Lethal Amounts’ (“Fuentes’”) composite mark, Trademark

4      Registration No. 4263931 (the “LA Logo”), should be dismissed because Moshi fails
5      to properly allege the legal elements of the claims it purports to assert. The claim
6
       purports to assert that the LA Logo is generic and/or was procured by fraud and
7
       therefore subject to cancellation (the “TM Cancellation Claim). A mark becomes
8
       generic when it comes to be understood by consumers to refer to all goods or services
9

10     of the type for which it is registered. For example, “aspirin” was once a trademark of

11     a particular pain reliever manufacturer, but over time it became the name used for an

12     entire class of pain relievers, regardless of the identity of the manufacturer. Through
13
       that process, “aspirin” ceased functioning as a trademark and became a generic name
14
       for a type of product. In this case, Moshi has not – and, in good faith, cannot – allege
15
       that the LA Logo has become the name used for an entire class of clothing products
16
       in the way “aspirin” became the name of a type of pain reliever. Furthermore, to the
17

18     extent that Moshi seeks to cancel the LA Logo on the grounds of fraudulent

19     procurement, Moshi fails to meet the heightened pleading standards of Rule 9(b).
20     Thus, for these reasons and for those set forth more fully below, Moshi’s claim should
21
       be dismissed with prejudice.
22

23        II.      Legal Standard.
24                                                 2
25              FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 18 Filed 10/09/18 Page 3 of 10 Page ID #:95



          A claim seeking to cancel a trademark registration is subject to dismissal under
1

2      Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim on which relief

3      can be granted. Boon Rawd Trading Intern. v. Paleewong Trading Co., 688 F. Supp.

4      2d 940, 947 (N.D. Cal. 2010). The counterclaim should be dismissed if it fails to state
5      “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
6
       Twombly, 550 U.S. 544, 570 (2007). Fraud claims are subject to the additional
7
       requirement that they “state with particularity the circumstances constituting fraud.”
8
       Fed. R. Civ. P. 9(b). Fraud allegations must be pleaded with “specificity including an
9

10     account of the ‘time, place, and specific content of the false representations as well

11     as the identities of the parties to the misrepresentations.’” Swartz v. KPMG LLP, 476

12     F.3d 756, 764 (9th Cir. 2007) (quoting Edwards v. Marin Park, Inc., 356 F.3d 1058,
13
       1066 (9th Cir. 2004)). The Court “accept[s] factual allegations in the complaint as
14
       true and construe[s] the pleadings in the light most favorable to the non-moving
15
       party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.
16
       2008). But the Court need not accept allegations contradicted by judicially noticeable
17

18     facts, and the “[C]ourt may look beyond the plaintiff’s complaint to matters of public

19     record” without converting the Rule 12(b)(6) motion into one for summary judgment.
20     Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir. 1995).
21
          III.   Moshi’s Trademark Cancellation Claim Fails to Allege the Required
22               Material Elements of a Genericness Finding.

23

24                                                  3
25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 18 Filed 10/09/18 Page 4 of 10 Page ID #:96



          When consumers cease “to identify a trademark with the source of a product [or
1

2      service] but instead [identify] it as a class of products [or services], regardless of

3      source, the mark has become generic and is lost as an enforceable trademark.”

4      Badia Spices, Inc. v. Gel Spice Co., 2017 U.S. Dist. LEXIS 73810 at *6 (S.D. Fla.
5      May 15, 2017). Therefore, under the Lanham Act, a federal trademark registration
6
       may be cancelled at any time “if the registered mark becomes the generic name for
7
       the goods or services, or a portion thereof, for which it is registered[.]” 15 U.S.C. §
8
       1064(3) (emphasis added). Examples of former marks that have been found to have
9

10     become generic include “aspirin,” “escalator,” “brassiere,” and “cellophane.” The

11     Freecycle Case Network, Inc. v. Oey, 505 F.3d 898, 905 (9th Cir. 2007) (citing 2 J.

12     Thomas McCarthy, McCarthy on Trademarks and Unfair Competition § 12:18
13
       (2007)). The Lanham Act further provides that “the primary significance of the
14
       registered mark to the relevant public … shall be the test for determining whether
15
       the registered mark has become the generic name of goods or services on or in
16
       connection with which it has been used.” 15 U.S.C. § 1064(3). If the term at issue is
17

18     “identified with all such goods or services, regardless of their suppliers, it is

19     generic.” KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc., 408 F.3d 596,
20     604 (9th Cir. 2005). Accordingly, “to sufficiently allege that a mark is generic,
21
       courts generally require a party to allege that consumers or the general public
22
       believe the marks are generic for the kinds of product or service covered by the
23

24                                                  4
25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 18 Filed 10/09/18 Page 5 of 10 Page ID #:97



       mark.” AirWair Int’l Ltd. v. Schultz, 84 F. Supp. 3d 943, 960 (N.D. Cal. 2015)
1

2      (emphasis added).

3         In this case, the federal registration for the LA Logo covers “Caps; Cloth bibs;

4      Hats; Jackets; Shirts; Sweaters; Sweatshirts; Undershirts; Underwear.” These are
5      the registered goods (amongst other goods and services) for which Moshi uses the
6
       LA Logo to identify himself as the source. Thus, to succeed on a claim that the LA
7
       Logo is generic, Defendants would have to plead and prove that the LA Logo is
8
       understood by the relevant public to symbolize the entire class of “Caps; Cloth
9

10     bibs; Hats; Jackets; Shirts; Sweaters; Sweatshirts; Undershirts; Underwear,”

11     regardless of the source of such goods. An example of the LA Logo composite

12     mark is as follows:
13

14

15

16

17

18     Moshi’s claim comes nowhere near making the allegation that the above symbol,

19     the LA Logo, has become a generic symbol for the entire category of clothing
20
       encompassing “Caps; Cloth bibs; Hats; Jackets; Shirts; Sweaters; Sweatshirts;
21
       Undershirts; Underwear.” See, DE 1, par.9 -15. Indeed, such an allegation would be
22
       absurd. It is very rare for a symbol to be generic. One example that the courts have
23

24                                                5
25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 18 Filed 10/09/18 Page 6 of 10 Page ID #:98



       found is the “walking fingers” symbol of the phone directory. BellSouth Corp. v.
1

2      DataNational Corp., 60 F.3d 1565 (Fed. Cir. 1995).

3            Instead, Moshi obliquely references other registered composite trademarks

4      that use safety pins Id. Par. 12-13. Thus, it appears that Moshi’s argument is that,
5      because other businesses have used safety pins in their composite marks, the LA
6
       Logo is now somehow magically the generic symbol for “Caps; Cloth bibs; Hats;
7
       Jackets; Shirts; Sweaters; Sweatshirts; Undershirts; Underwear.” This reasoning
8
       strains credulity. It is very rare for a symbol to be generic. One example that the
9

10     courts have found is the “walking fingers” symbol of the phone directory. BellSouth

11     Corp. v. DataNational Corp., 60 F.3d 1565 (Fed. Cir. 1995). That is clearly not the

12     relationship that the L.A. Logo bears to items of clothing.
13
          Moreover, Moshi’s fixation on safety pins is not valid. The Ninth Circuit
14
       expressly prohibits the dissection of a composite mark into its component parts for
15
       the purposes of reviewing its validity. Wrenn v. BSA, No. C 03-04057 JSW, 2008
16
       U.S. Dist. LEXIS 91913, at *25-26 (N.D. Cal. Oct. 28, 2008). The LA Logo, when
17

18     taken as whole, is either fanciful, suggestive, or arbitrary in relation to the

19     registered goods. For the above reason, Moshi has failed to state the required
20     elements of a prima facie claim to cancel a trademark for genericness, and the TM
21
       Cancellation Claim, to the extent it is based on alleged genericness, must be
22
       dismissed.
23

24                                                  6
25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 18 Filed 10/09/18 Page 7 of 10 Page ID #:99




1

2         IV.    Moshi Has Not, and Cannot, Meet the Heightened Pleading Standard
                 of Rule (9)(b).
3
          To state a prima faction cause of action for cancellation based on fraud, Moshi
4
       must meet the more exacting pleading requirements of Rule 9(b). Rule 9(b) requires
5

6      that “[i]n alleging fraud . . . a party must state with particularity the circumstances

7      constituting fraud . . . .” Fed. R. Civ. P. 9(b). To satisfy this standard, a “complaint

8      must identify the who, what, when, where, and how of the misconduct charged, as
9
       well as what is false or misleading about the purportedly fraudulent statement, and
10
       why it is false.” Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013).
11
          Moshi’s TM Cancellation Claim conclusorily states that at the time when
12
       Fuentes registered the LA Logo, he was not using the LA Logo on all the goods
13

14     listed, he knew he was not using the LA Logo on all the goods listed, and that he

15     did so with an intent to deceive the USPTO, “in an effort to…[receive] a

16     registration covering a larger swath of goods than were actually in use.” DE 1, par.
17
       43. There is not a single additional fact allegation regarding this alleged intent, or
18
       the results of the alleged misrepresentation. Moshi cannot just make a conclusory
19
       allegation, without more, that Mr. Fuentes made a knowing misrepresentation.
20

21     Spirit Clothing Co. v. Jerry Leigh of Cal., Inc., No. 2:16-CV-08637-RGK-JPR,

22     2017 U.S. Dist. LEXIS 214945, at *11-12 (C.D. Cal. June 30, 2017) (Allegations

23     that a defendant had knowledge of the falsity of its representations, absent a factual
24                                                  7
25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 18 Filed 10/09/18 Page 8 of 10 Page ID #:100



       context that allows the Court to draw a reasonable inference that defendant indeed
 1

 2     knew its declarations to be false, are insufficient to state a claim.”). Thus, Moshi

 3     has insufficiently pleaded misrepresentation and insufficiently pleaded knowledge.

 4     As such, Moshi has failed to state the required elements of a prima facie claim to
 5     cancel a trademark on the basis of fraudulent procurement, and the TM
 6
       Cancellation Claim, to the extent it is based on alleged fraudulent procurement,
 7
       must be dismissed
 8
          V.      Conclusion
 9

 10
          For the above-stated reasons, Moshi respectfully requests that this Court enter an
 11
       Order dismissing the TM Cancellation Claim.
 12

 13

 14    Date: October 9, 2018                   BORTZ LAW FIRM, P.A.
 15

 16
                                               By:           /s/
 17                                                      MIKHAEL BORTZ
 18

 19                                            SELF & POWERS
                                               HENRY L. SELF III
 20                                            RYAN W. POWERS

 21
                                               Attorneys for Defendant FUENTES
 22

 23

 24                                                  8
 25            FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 18 Filed 10/09/18 Page 9 of 10 Page ID #:101




 1

 2

 3                           NOTICE OF MOTION AND MOTION
 4
       TO THE CLERK OF THE ABOVE-ENTITLED COURT, AND TO ALL
 5     PARTIES AND THEIR ATTORNEYS OF RECORD:

 6           PLEASE TAKE NOTICE that on Friday, November 9, 2018, at 9:30 A.M. or

 7     as soon thereafter as the matter may be heard by the Honorable Dolly M. Gee of the
 8
       above-captioned Court, located at United States Courthouse, 350 West 1st Street,
 9
       Los Angeles, CA, 90012, Defendant Daniel Fuentes d/b/a Lethal Amounts will, and
 10
       hereby does, move to dismiss the declaratory action on copyright liability filed in
 11
       the above-captioned action by Plaintiff Lauren Moshi, LLC, pursuant to Federal
 12

 13    Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction , and to

 14    strike the following paragraphs pursuant to Federal Rule of Civil Procedure 12(f)
 15    on the grounds that the allegations contained therein are irrelevant and impertinent.
 16
                    a. pp. 3-5, ¶ 8;
 17
                    b. pg. 9, ¶ 17 – pg. 19, ¶ 25;
 18
                    c. pg. 20, ¶ 29 (to the extent that ¶ 29 references a claim or
 19

 20                    controversy of copyright infringement);

 21                 d. pg. 21, ¶ 30 – pg. 22 ¶ 39 (to the extent these paragraphs reference

 22                    a claim or controversy of copyright infringement).	
 23

 24                                                  9
 25          FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
Case 2:18-cv-06725-DMG-JPR Document 18 Filed 10/09/18 Page 10 of 10 Page ID #:102




 1            This motion is based on this notice of motion and motion, the attached
 2
        memorandum of points and authorities, all records and pleadings on file in this
 3
        action, and all other matters that the court may consider.
 4
        Date: October 9, 2018                  BORTZ LAW FIRM, P.A.
 5

 6

 7                                             By:          /s/
                                                        MIKHAEL BORTZ
 8

 9                                             SELF & POWERS
 10                                            HENRY L. SELF III
                                               RYAN W. POWERS
 11

 12                                            Attorneys for Defendant FUENTES

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24                                                10
 25           FUENTES’ MOTION TO DISMISS DECLARATORY CLAIM AND TO STRIKE ALLEGATIONS
